Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are presented for examination.
Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is  rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

In claim 10, the term “owner thread creates a chunk before pushing a new task” is not clear.
 It is not clear whether this means this new task is associated with chunk creation (example: create new chunk and push it as a new task into the queue) or something entirely different (example: create a new chunk before pushing a new task (not associated with the chunk) into the queue to be picked up by the main thread. The second scenario has more to do with sequence of tasks, whereas the first deals entirely with chunk creation. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 6-8, 12, 13, 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Waddington (US 2012/0102501 A1) in view of Shavit (US 2003/0005025 A1).

As per claim 1, Waddington teaches A method for processing hierarchical tasks in a garbage collection mechanism, the method comprising: 
determining at least one chunk in a task queue, wherein each chunk is a group of child tasks created after processing one task; (Waddington [0024] As illustrated in FIG. 2, in a lightweight task management model a sequence of tasks 205 is generated. An individual task may also generate other tasks in a tree of tasks.
That is a task TO may generate child tasks Tl and T2, etc. The tasks are mapped 208 to task queues 210 by a mapping M1. And [0025] These different possible
queuing topologies reflected different tradeoffs in terms of queue management resources and performance hits related to contention if the queues become overloaded. [0034] This approach can also be adapted to permit work stealing. In work stealing if the queue for a zone is empty, the thread checks the queues for other adjacent zones using nearest neighbor first policy. Thus, this approach has a preference for threads first 
          Waddington does not teach popping, by an owner thread, at least one task from a top side of the task queue pointed at by at least one chunk in a first in first out (FIFO) pop and stealing, by a thief thread, at least one other task from a chunk in an opposite side of the task queue.
          However, Shavit teaches popping, by an owner thread, at least one task from a top side of the task queue pointed at by at least one chunk in a first in first out (FIFO) pop; (Shavit [0068] Unlike stealing threads, the owner thread pushes entries, doing so at the queue's bottom, and it pops entries from the bottom rather than the top when it operates in a LIFO mode. (As will presently be explained, it may also operate in a FIFO mode, in which it pops from the top.) [0070] That routine is called by a task queue's "owner" thread to retrieve the identifier of the next task to be performed…If the queue is not empty, on the other hand, the routine applies a mode selection criterion to determine whether a LIFO mode or a FIFO mode should be used to pop a task identifier from the queue, i.e., whether the task identifier should be popped from the queue's bottom or its top).
stealing, by a thief thread, at least one other task from a chunk in an opposite side of the task queue. (Shavit [0062] FIG. 7 sets forth simplified sample code for a routine, popTop( ),  that a stealing thread could use to pop a task from another thread's queue. That routine involves the tag field.  Before we explain that field's purpose, though, we will first consider in detail how the step of popping the queue from the top is performed. [0063] To steal from the top of another thread's work queue, the stealing  thread first reads that queue's top index as part of the "age" value, as  popTop( )'s second line indicates, to find its top entry's location.  As the third line indicates, the stealing thread then reads the bottom index to make sure that the bottom index is not less than or the same as the top index, i.e., that the queue is not empty.  As 

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Shavit with the system of Waddington to steal work from a queue. One having ordinary skill in the art would have been motivated to use Shavit into the system of Waddington for the purpose of implementing a mode-selection criteria for dynamic task specification (Shavit paragraph 09). 

As per claim 2, Shavit teaches switching from popping by FIFO pop to popping by last in first out (LIFO) pop after the owner thread processes a predefined number of child tasks. (Shavit  [0094] The criterion imposed in the illustrated embodiment is simple and  readily implemented, but it is not the only one that embodiments of the present invention may employ.  Although the illustrated embodiment employs LIFO as a default and FIFO when the queue gets too full, an alternative approach could be to toggle the mode in accordance with the queue's behavior.  For example, LIFO could be used independently of queue size until an overflow occurs.  FIFO would then prevail until a further overflow occurs, at which time the mode would toggle back to LIFO.  As another example, the queue could be tested on, say, every tenth pop operation for a change in the number of entries, and the mode could be toggled if the change exceeds a predetermined limit.  Other criteria for triggering a mode change could also be used).  

 in response to popping the at least one task in a last in first out (LIFO) pop, processing child tasks in a FIFO manner. (Shavit [0094] Although the illustrated embodiment employs LIFO as a default and FIFO when the queue gets too full, an alternative approach could be to toggle the mode in accordance with the queue's behavior.  For example, LIFO could be used independently of queue size until an overflow occurs.  FIFO would then prevail until a further overflow occurs, at which time the mode would toggle back to LIFO.  As another example, the queue could be tested on, say, every tenth pop operation for a change in the number of entries, and the mode could be toggled if the change exceeds a predetermined limit.  Other criteria for triggering a mode change could also be used).

As per claim 7, Shavit teaches wherein an order of switching LIFO pops and FIFO pops is predefined as an a behavior of the owner thread. (Shavit [0068] Unlike stealing threads, the owner thread pushes entries, doing so at the queue's bottom, and it pops entries from the bottom rather than the top when it operates in a LIFO mode. (As will presently be explained, it may also operate in a FIFO mode, in which it pops from the top.  and [0094] Although the illustrated embodiment employs LIFO as a default and FIFO when the queue gets too full, an alternative approach could be to toggle the mode in accordance with the queue's behavior.  For example, LIFO could be used independently of queue size until an overflow occurs.  FIFO would then prevail until a further overflow occurs, at which time the mode would toggle back to LIFO.  As another example, the queue could be tested on, say, every tenth pop operation for a change in 

As per claim 8, Shavit teaches wherein a process of defining the order of switching is customizable. (Shavit [0094] FIFO would then prevail until a further overflow occurs, at which time the mode would toggle back to LIFO.  As another example, the queue could be tested on, say, every tenth [customizable number] pop operation for a change in the number of entries, and the mode could be toggled if the change exceeds a predetermined limit.  Other criteria for triggering a mode change could also be used).

As to claims 12 and 20, they are rejected based on the same reason as claim 1.
           As to claim 13, it is rejected based on the same reason as claim 2.
           As to claim 17, it is rejected based on the same reason as claim 6.
           As to claim 18, it is rejected based on the same reason as claim 7.

Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Waddington (US 2012/0102501 A1) in view of Shavit (US 2003/0005025 A1) in further view of Pingali (US 2011/0302584 A1).

As per claim 3, Waddington and Shavit do not teach wherein work-stealing by the thief thread enables both FIFO and last in first out (LIFO) ordering of objects.
wherein work-stealing by the thief thread enables both FIFO and last in first out (LIFO) ordering of objects.  (Pingali [0004] Such efficiency is revealed, as an illustration, in a performance assessment of various synthesized schedulers against fixed-function schedulers that exploit work-stealing with local last-in first-out (LIFO) worklists, work-stealing with local first-in first-out (FIFO) worklist  [0127] WS-L, WS-F: These schedulers are work-stealing (WS) with local LIFOs (WS-L) and FIFOs (WS-F), respectively.)

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Pingali with the system of Waddington and Shavit to enable both LIFO and FIFO. One having ordinary skill in the art would have been motivated to use Pingali into the system of Waddington and Shavit for the purpose of generation of a scheduling specification based on a scheduling policy, and synthesis of scheduler based on the scheduling specification. (Pingali paragraph 03) 

          As to claim 14, it is rejected based on the same reason as claim 3.

Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Waddington (US 2012/0102501 A1) in view of Shavit (US 2003/0005025 A1) in further view of Lev (US 2014/0282595 A1).

As per claim 4, Waddington and Shavit do not teach wherein work-stealing by the thief thread enables load balancing.
wherein work-stealing by the thief thread enables load balancing. (Lev [0021] Work stealing is a widely used for load balancing when scheduling parallel applications.  As previously noted, with this technique, each thread maintains its own local pool of work items.  Each thread adds new work items (e.g., work items that it generates during its execution) to its own local pool and consumes work items (e.g., executes work items) from its own local pool).  

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Lev with the system of Waddington and Shavit to enable load balancing. One having ordinary skill in the art would have been motivated to use Lev into the system of Waddington and Shavit for the purpose of implementing work stealing using a dynamically configurable separation between stealable work items and non-stealable work items (Lev paragraph 02). 

          As to claim 15, it is rejected based on the same reason as claim 4.

Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Waddington (US 2012/0102501 A1) in view of Shavit (US 2003/0005025 A1) in further view of Raffo (US 2009/0241115 A1).

As per claim 5, Waddington and Shavit do not teach creating chunks by grouping a constant number of child tasks.
creating chunks by grouping a constant number of child tasks. (Raffo [0014] Preferably, step (b) comprises defining one or more task groups, each task group comprising a predetermined number of tasks)

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Raffo with the system of Waddington and Shavit to group a number of tasks. One having ordinary skill in the art would have been motivated to use Raffo into the system of Waddington and Shavit for the purpose of assigning a task group to each content type (Raffo paragraph 14). 

           As to claim 16, it is rejected based on the same reason as claim 5.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Waddington (US 2012/0102501 A1) in view of Shavit (US 2003/0005025 A1) in further view of Voss (US 2019/0294469 A1).

As per claim 10, Waddington and Shavit do not teach owner thread creates a chunk before pushing a new task.
However, Voss teaches owner thread creates a chunk before pushing a new task. (Voss [0054] In such examples, the one or more of the plurality of subtasks may be assigned to task queue 118-2 for execution by worker thread 112-2 of thread pool 120).

 (Voss paragraph 11)

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Waddington (US 2012/0102501 A1) in view of Shavit (US 2003/0005025 A1) in further view of Cihla (US 7,472,231 B1).

As per claim 11, Waddington and Shavit do not teach wherein each chunk points to a pair of a bottom task and a top task in the task queue.
However, Cihla teaches wherein each chunk points to a pair of a bottom task and a top task in the task queue. (Cihla [claim 8] a doubly linked list, with an up pointer pointing to a top of an aging queue and a bottom pointer pointing to a bottom of said aging queue).

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Cihla with the system of Waddington and Shavit to point to top and bottom of queue. One having ordinary skill in the art would have been motivated to use Cihla into the system of Waddington and Shavit for the . 
Allowable Subject Matter
Claims 9 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US 20050132374 A1 – discloses a system whereby garbage collection threads compete dynamically for the initial partitions.  Work stealing double-ended queues, where contention is reduced, are described to provide dynamic load balancing among the threads.  Contention is resolved by using atomic instructions.  The heap is broken into a young and an old generation where parallel semi-space copying is used to collect the young generation and parallel mark-compacting the old generation.  Speed and efficiency of collection is enhanced by use of card tables and linking objects, and overflow conditions are efficiently handled by linking using class pointers.  A garbage collection termination employs a global status word.

US 20200050484 A1 – discloses allocating a private space for a first thread in a memory.  The method also includes generating a plurality of child tasks by the first thread responsive to processing a first task.  The method additionally includes storing a 

US 20200356473 A1 – discloses Methods and systems for performing garbage collection include issuing a memory fence that indicates that a number of tasks in a garbage collection deque, belonging to a first garbage collection thread, has decreased by more than one.  A length of the garbage collection deque, after the memory fence is issued, is determined to be greater than zero.  Multiple tasks are popped from the garbage collection deque responsive to the determination that the length of the garbage collection deque is greater than zero.  Garbage collection is performed on the popped tasks.

US 20090320027 A1 – discloses methods and systems for statistically eliding fences in a work stealing algorithm are disclosed.  A data structure comprising a head pointer, tail pointer, barrier pointer and an advertising flag allows for dynamic 
load-balancing across processing resources in computer applications.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHRAN KAMRAN whose telephone number is (571)272-3401.  The examiner can normally be reached on 9-5.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEHRAN KAMRAN/           Primary Examiner, Art Unit 2196